Exhibit 10.5

 

[Specimen Award to Eligible Officers]

 

INDEPENDENCE REALTY TRUST, INC.

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

 

To the Grantee Named Below:

 

You have been granted Restricted Stock of Independence Realty Trust, Inc. (the
“Company”) under Section 9.1 of the Independence Realty Trust, Inc. Long Term
Incentive Plan (the “Plan”).  This Restricted Stock Award Certificate (the
“Award Certificate”) sets forth the aggregate number of shares under this Award
and its terms and conditions.  This Award is contingent upon your
acknowledgement and acceptance of the terms and conditions as set forth in this
Award Certificate and in the Plan.

 

 

Grant Date:

February 28, 2017

 

Number of Shares:

__________________

 

Vesting:

You are receiving this Award which represents your 2017 Stock Awards under the
Plan in your capacity as an Eligible Officer. Your award will vest provided that
you continue as an employee of the Company or any Affiliate through the
following:  

 

First anniversary of Grant Date                                   1/4 of Shares

Second anniversary of Grant Date                                1/4 of Shares

Third anniversary of the Grant Date                             1/4 of Shares

Fourth anniversary of the Grant Date                           1/4 of Shares

 

Additionally, your award will vest all of the Shares under this Award if the
Company undergoes a Change in Control (as defined in the Plan) and your service
is terminated within one year of such Change in Control.  

 

 

If your employment service with the Company terminates by reason of death or
Disability, then your Restricted Stock will become fully vested.  

 

If your service with the Company terminates prior to full vesting for any reason
other than death, Disability or Change in Control, you shall forfeit any
remaining unvested Restricted Stock and related dividends subject to this Award
as of the date of such termination of service.  Upon a forfeiture, unvested
Restricted Stock and related dividends shall be transferred to the Company.  If
your employment service with the Company terminates prior to full vesting, but
you continue to provide services to the Company as a Consultant, then such
termination of service shall not result in the forfeiture of unvested Restricted
Stock.

 

 

Restricted Stock Grant Award Certificate



--------------------------------------------------------------------------------

 

Rights a Shareholder:

Except as otherwise provided in this Award Certificate or the Plan, you shall
have all the rights of a stockholder of the Company with respect to the
Restricted Stock, subject to the restrictions, including, without

limitation, voting rights and allocation of cash or stock dividends, in respect
of the Restricted Stock subject to the vesting of the Award.  

 

The Company may require you to execute an “Investment Representation Statement”
and enter into a shareholder’s agreement or any other agreement required by the
Board or shareholders in general, with such terms and conditions as the Company
may prescribe.

 

Tax Liability of the Participant and Payment of Taxes:

You acknowledge and agree that any income or other taxes due from you with
respect to the Restricted Stock issued pursuant to this Award Certificate shall
be your responsibility. Upon vesting, you may elect to have a portion of your
vested shares withheld in order to satisfy your tax obligations.  

Upon execution of this Award Certificate, you may file an election under Section
83(b) of the Code  (See attached Exhibit A ). You have been given the
opportunity to obtain the advice of your tax advisors with respect to the tax
consequences of the Restricted Stock and the provisions of this Award
Certificate.  You assume all responsibility for filing the Section 83(b)
election and paying any taxes resulting from such election or from failure to
file the election and paying taxes resulting from the lapse of the restrictions
on the unvested shares. Tax obligations arising from the Section 83(b) election
must be paid by you and cannot be satisfied by withholding shares.

 

Transferability:

Except as otherwise provided in this Award Certificate, until the Restricted
Stock vests and become non-forfeitable, you may not transfer or assign the
Restricted Stock for any reason, other than under your will or as required by
intestate laws.  Any attempted transfer or assignment will be null and void.

 

Restrictions on Resale:

 

By accepting this Award Certificate, you agree not to sell any Restricted Stock
acquired under this Award Certificate at a time when applicable laws, the
Company or Company policies, any stockholder agreement or other agreement to
which you are a party or any agreement between the Company and its underwriters,
prohibit a sale.

 

 

Miscellaneous:

 

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Award Certificate shall be
interpreted by the Board (or a committee thereof) and that any such
interpretation of the terms of this Award Certificate and any determination made
by the Board (or a committee thereof) pursuant to this Award Certificate shall
be final, binding and conclusive.  This Award Certificate may be executed in
counterparts.  This Award Certificate and the Restricted Stock granted hereunder
shall be governed by Maryland Law.

 

 



--------------------------------------------------------------------------------

 

This Award Certificate and the Restricted Stock granted hereunder are granted
under and governed by the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference.  Additional provisions regarding
your Restricted Stock and definitions of capitalized terms used and not defined
in this Restricted Stock can be found in the Plan.  Any inconsistency between
this Award Certificate and the Plan shall be resolved in favor of the Plan. The
Participant hereby acknowledges receipt of a copy of the Plan. The invalidity or
unenforceability of any provisions of this Award Certificate shall not affect
the validity or enforceability of any other provision of this Award Certificate,
which shall remain in full force and effect.  In the event that any provision of
this Award Certificate or any word, phrase, clause, sentence, or other portion
hereof (or omission thereof) should be held to be unenforceable or invalid for
any reason, such provision or portion thereof shall be modified or deleted in
such a manner so as to make this Award Certificate as so modified legal and
enforceable to the fullest extent permitted under applicable law.

 

BY SIGNING BELOW AND ACCEPTING THIS AWARD CERTIFICATE AND THE RESTRICTED STOCK
GRANTED HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN
AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

INDEPENDENCE REALTY TRUST, INC.GRANTEE

 

 

By: _______________________________________________________________

Name:  _________________________

Title:  __________________________






--------------------------------------------------------------------------------

 

INDEPENDENCE REALTY TRUST, INC.

TWO LOGAN SQUARE

100 N. 18TH STREET

PHILADELPHIA, pa 19103

 

To:Participants Receiving Share Awards

Re:“83(b) Election” for Federal Income Tax Treatment

 

You have been awarded Common Shares of Independence Realty Trust, Inc. (“Common
Shares”) pursuant to the Independence Realty Trust, Inc. Long Term Incentive
Plan (the “Plan”) as described in the Restricted Stock Award Certificate (the
“Award”).  This memorandum outlines the tax treatment of the Award, and explains
the opportunity you have to impact that treatment if you make an appropriate
election as provided under Section 83(b) of the Internal Revenue Code (“Code”),
or an “83(b) election”.  This memorandum is for information purposes only and
should not be construed as tax or financial planning advice.  You should consult
with your personal tax advisor to determine the most appropriate course based on
your personal financial goals.  

Federal Income Taxes

 

The Award consists of Common Shares, the Fair Market Value of which is taxed at
ordinary income rates when the restrictions applicable to the Common Shares
lapse and you become “vested” in such Common Shares.  The vesting schedule of
the Common Shares is set forth in your Award.  The Award provides that you may
elect to satisfy any withholding tax arising on a vesting date by having Common
Shares and related dividends subject to the Award withheld with a Fair Market
Value equal to the tax due.

 

Under Section 83(b) of the Code, you have the option of electing to include as
ordinary income in your taxable income for 2017 the Fair Market Value at the
grant date of some or all of the unvested Common Shares included in the
Award.  An 83(b) election allows you to defer the remaining tax on the
appreciation on the Common Shares, if any, that occurs during the vesting period
until you sell or otherwise dispose of the Common Shares.  Any appreciation or
depreciation of the Common Shares at disposition will be taxable as a capital
gain or loss, respectively.  The risk, however, is that if you do not vest in
the Common Shares included in the Award after having made a Section 83(b)
election, you will have paid federal income taxes on property that will be
forfeited and the taxes paid are not deductible.  In addition, any withholding
taxes due when you make an 83(b) election must be paid in cash and cannot be
satisfied by having Common Shares and related dividends subject to the Award
withheld.

 

Under your current Award, if you make an 83(b) election, you are required to
include in your 2017 ordinary income an amount equal to the product resulting
from multiplying the Fair Market Value of a Common Share on the grant date by
the number of Common Shares in your Award subject to your 83(b) election.  You
will have no additional tax liability when vesting occurs.  When you sell any
Common Shares in your Award, any appreciation in excess of the Fair Market Value
of a Common Share on the grant date will be taxed as capital gain.

 



--------------------------------------------------------------------------------

 

If you do not make an 83(b) election, the Fair Market Value of such Common
Shares on the vesting date, including any appreciation after the date of grant,
will be includable as ordinary income in the year when the Common Shares vest.  

 

Code Section 83(b) election

 

A copy of the 83(b) election form is included with your Award Certificate.  The
83(b) election must be filed with the IRS within 30 days of the grant date of
the Award.  This initial filing must be made with the Internal Revenue Service
Center with which you file your Federal income tax returns.  Additionally, you
are required to file a copy of your 83(b) election (1) with your income tax
return for the taxable year in which you receive the Award  (in this case, your
2017 tax return) and (2) with the Company Human Resources department.  The 83(b)
election is irrevocable except with the consent of the IRS.  You need not make
the election with respect to all of the Common Shares granted in the Award.

 

